UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 5, 2007 AMEREN CORPORATION (Exact name of registrant as specified in its charter) Missouri 1-14756 43-1723446 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1901 Chouteau Avenue, St. Louis, Missouri 63103 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(314) 621-3222 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01Regulation FD Disclosure. On November 5, 2007, Ameren Corporation issued a press release announcing that it will reaffirm at meetings with investors at the 42nd Edison Electric Institute Financial Conference that it expects 2007 GAAP earnings guidance to range between $2.80 and $3.05 per share and 2007 non-GAAP earnings guidance to range between $3.15 to $3.40 per share.The press release is attached as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number: Title: 99.1 Press release regarding reaffirmation of 2007 earnings guidance, issued on November 5, 2007 by Ameren Corporation. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMEREN CORPORATION (Registrant) /s/ Martin J. Lyons Martin J. Lyons Vice President and Controller (Principal Accounting Officer) Date:November 5, 2007 3 Exhibit Index Exhibit Number: Title: 99.1 Press release regarding reaffirmation of 2007 earnings guidance, issued on November 5, 2007 by Ameren Corporation. 4
